Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are currently pending in this instant application for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claims 1-8 is the claimed subject matter regarding “the controller is configured to switch the purge valve to a closed state or an open state once, subsequently set either a valve-opening execution flag to switch the purge valve to the open state or a valve-closing execution flag to switch the purge valve to the closed state, and then detect a purge concentration corresponding to a concentration of the evaporated fuel in the purge gas based on a pressure in the purge passage downstream of the purge pump or a front-rear differential pressure of the purge .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU T VO whose telephone number is (571)272-4854.  The examiner can normally be reached on M-Thrs. 6:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOGAN M KRAFT can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

09/08/2021
/HIEU T VO/Primary Examiner, Art Unit 3747